Merrick, O. J.
(Lea, J., recused himself.)
We think the testimony fully sustains the judgment of the lower court. The defendant is, as he informs us in his answer, a member of the house of E. F. Schmidt & Co., and E. A. Searle was a clerk in that house. The note sued on purports to have been drawn by Searle, as agent for the house; it is signed E. F. Schmidt & Go., p. pro. E. A. Searle. When the note was first shown to defendant, a few days after it was made, he said that it was all right, and he would have it to pay. He also took the note and corrected its date. We look upon this as a ratification of the making of the note and an acknowledgment of the liability of the defendant.
*725It is further shown, that the defendant had also acknowledged his liability for the whole rent, for which the note given was a part, and that the sale of the furniture of Searle was made with the express understanding that the proceeds were to be applied to the other portions of the rent for which defendant was responsible.
It is therefore ordered, adjuged and decreed, that the judgment of the lower court be affirmed, with costs.